DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bait (50-53) and the islets (claim 53) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 30, 49, and 53 are objected to because of the following informalities:  
In claims 30 and 49, the limitation “at least two walls of which each comprise” is unclear and could be revised to improve clarity. For example, it could be rewritten to read “at least two walls, each of which comprise…” or “at least two walls, each wall comprising...” 
There appears to be a typo in claim 53. The claim reads, “method according to any one of claims 50…” Confusion may be reduced by rewording the claim to read, “according to claim 50”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, all claims will be treated on their merits and evaluated as best understood. 
Claim 30 recites the limitation "the passage opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is assumed applicant is referring to “the at least one selective passage opening” recited in line 5. 
Claim 33 is indefinite for the following reasons: 
Claim 33 is indefinite because as currently written the limitation “wherein the cage comprises four walls” is unclear. Claim 30 establishes a capture cage comprising a box having at 
Claim 33 is indefinite because it is unclear how the “capture cage is configured so as not to retain domestic or honeybees”. Clarity may be improved by providing details within the claim. 
Claim 34 is indefinite because in the limitation “wherein limiting pore passage section is less than…” it is unclear if the applicant is referring to “the limiting section for passage of the pores of the porous plate” from claim 30. Confusion may be reduced by using consistent terminology. Additionally, as currently written there is insufficient antecedent basis for this limitation in the claim. 
Claim 39 recites the limitation "the passage opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is assumed applicant is referring to “the at least one selective passage opening” recited in line 5. 
Claim 40 is indefinite because it is unclear how the “passage opening is calibrated for the effective passage of the thorax of a hornet queen Vespa velutina whilst preventing the passage of a hornet queen Vespa crabro”. Clarity may be improved by providing details within the claim.
Claim 41 is indefinite for the following reasons: 
Claim 41 recites the limitation "the cage" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is assumed applicant is referring to the hymenoptera capture cage. 
Claim 41 recites "the length" and “the width”. There is insufficient antecedent basis for these limitations in the claim.
Claim 41 recites the limitation “the ground”. There is insufficient antecedent basis for this limitations in the claim.
Claim 41 is indefinite because it is unclear how the ground is related to the orientation of the capture cage. The ground is not a well-defined reference for the orientation of the cage, since no details of the ground are provided in the claim. Clarity may be improved by providing details within the claim.
Claim 50 is indefinite for the following reasons:
Claim 50 is indefinite because it is unclear how the hymenoptera capture cage is calibrated for the effective passage of the thorax of a queen. Clarity may be improved by providing details within the claim.
Claims 31-32, 35-39, 42-49, 51-53 depend on claims which are indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 30-46 and 49-53 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Olive Gonzalez De Amezua et al. hereinafter Olive (WO 2012/001442) in view of McGavin (US Pub No 2018/0042212 A1). 
Regarding claim 30, Pizarro et al. discloses a selective hymenoptera capture cage (Fig 3) comprising a box (Fig 3) having a bottom and at least three walls (Fig 3), at least two walls comprise an opening (funnel shaped surfaces 10 with openings 12; Fig 3) for the circulation of scents (funnels are air permeable; page 0014), each opening comprises a porous plate covering the circulation opening of scents (funnel shaped surfaces made of mesh fabric (porous)), said porous plate comprises a funnel section having a large base (widest opening 14) and a small base (narrowest opening 12), the small base comprises at least one selective passage opening (page 14, lines 14-21) and the small base is placed towards the inside of the capture cage (Fig 3), wherein the passage opening (narrowest opening 12) comprises at least a limiting passage section (narrowest opening 12) and the limiting section for passage of the pores of the porous plate is smaller in size than the passage opening (pores on the mesh fabric are smaller than opening 12).
Olive et al. discloses the claimed invention except the limiting passage section is between 7.0 and 9.0 mm, preferably 7.21. However, McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the limiting passage section (lower opening 10) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted based on target insect as described in para 0031) depending on the target insect, “for example a larger end opening would be used for a wasp than for a 
Regarding claim 31, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses wherein the funnel section has the shape of a pyramid trunk (Fig 3). 
Regarding claim 32, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses wherein the cage further comprises four walls (Fig 3). 
Regarding claim 33, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses wherein the hymenoptera is the species Vespa velutina, and preferably the cage is configured so as not to retain domestic or honeybees (Fig 3, page 14, lines 14-21). As best understood by the examiner, the size of the at least one selective passage opening of the capture cage (as previously discussed in independent claim 30) is capable of capturing hymenoptera without retaining domestic or honey bees. 
Regarding claim 34, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive discloses the claimed invention except for the limiting pore passage section (narrowest opening 12) is less than or equal to 12 mm, less than or equal to 11mm, less than or equal to 7 mm, or less than or equal to 5mm. However, McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller 
Regarding claim 35, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses wherein the pores of the porous plate (pores on the mesh fabric of the funnel 11) comprise a polygonal shape and/or a rounded shape (page page 15, line 30 – page 16, line 10). 
Regarding claim 36, Olive in view of McGavin discloses the hymenoptera capture cage of claim 35 as previously discussed. Olive further discloses wherein the polygonal shape is a rhombus, for example with a long diagonal comprised between 14 and 18 mm and a short diagonal comprised between 5 and 9 mm (page 16, lines 8-15). Please note that claim 35 requires a polygonal and/or rounded shape. Therefore, as currently written, claims 35 and 36 do not necessarily require a polygonal shape posing a potential lack of antecedent basis. 
Regarding claim 37, Olive in view of McGavin discloses the hymenoptera capture cage of claim 35 as previously discussed. Olive further discloses wherein the rounded shape is constituted of a rectangle of which at least one corner is rounded (page 16, lines 8-15). Please 
Regarding claim 38, Olive in view of McGavin discloses the hymenoptera capture cage of claim 38 as previously discussed. Olive further discloses wherein at least one side of the rectangle is completely rounded (page 16, lines 8-15).  Please note that claim 35 requires a polygonal and/or rounded shape. Therefore, as currently written, claims 35, 37, and 38 do not necessarily require a rounded shape, posing a potential lack of antecedent basis.
Regarding claim 39, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses the passage opening (narrowest opening 12) has the shape of a rectangle (Fig 3). Olive in view of McGavin discloses the claimed invention except for the length of the passage opening is comprised between 10 and 30 mm, such as 20 mmm and the width is comprised between 7.0 and 9.0 mm, such as 7.21 mm. However, McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the limiting passage section (lower opening 10) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted based on target insect as described in para 0031) depending on the target insect, “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art 
Regarding claim 40, Olive in view of McGavin discloses the hymenoptera capture cage of claim 39 as previously discussed. As best understood by the examiner, the size of the at least one selective passage opening of the capture cage (as previously discussed in independent claim 30) is capable of selective capture of a targeted insect.
Regarding claim 41, Olive in view of McGavin discloses the hymenoptera capture cage of claim 39 as previously discussed. Olive further teaches wherein the capture cage is oriented such that a length is horizontal to the ground and a width is perpendicular to the ground (Fig 3). As best understood by the examiner, the capture cage may be placed on a surface such that a length is horizontal to a ground surface and a width is perpendicular to a ground surface. 
Regarding claim 42, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses wherein the porous plate is a screen plate (funnel shaped surfaces made of mesh fabric (porous), page 15 line 30 – page 16 line 10). 
Regarding claim 43, Olive in view of McGavin discloses the hymenoptera capture cage of claim 42 as previously discussed. Olive further discloses the screen of the screen plate (funnel shaped surfaces made of mesh fabric, page 15 line 30 – page 16 line 10) has meshes (meshed fabric is meshed). Olive discloses the meshes can have different width and thread/wire thickness (page 10, lines 5-15).  Olive in view of McGavin discloses the claimed in invention except for the strap between 0.8. It would have been an obvious matter of design choice to modify the invention of Olive by changing the size of the meshes and strap, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
Regarding claim 44, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive in view of McGavin discloses the claimed invention except for the distance between the large base and the small base of the funnel is between 10 to 15 cm. It would have been an obvious matter of design choice to modify the invention of Olive by changing the distance between the large and small base of the funnel.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to change the size of the funnel based on the type and size of target insect (McGavin, para 0031). 
Regarding claim 45, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses wherein the box (Fig 3) comprises a removable cover (removable lid 40). 
Regarding claim 46, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. Olive further discloses the at least two walls each comprise an opening vis-à-vis (Fig 3). 
Regarding kit claim 49, in view of the structure disclosed by Olive in view of McGavin, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form.
Pizarro et al. discloses a selective hymenoptera capture cage (Fig 3) of claim 30 as previously discussed. Olive discloses a funnel for said capture cage (funnel shaped surfaces 10), said funnel ending on its finest side (narrowest opening 12) by a base having at least one selective passage opening (page 14, lines 14-21), a box (Fig 3) having a bottom and at least three walls (Fig 3), preferably four walls (Fig 3), at least two walls of which each comprise an opening for attaching said funnel (Fig 3), and a lid (removable lid 40). 
 Olive et al. discloses the claimed invention except the limiting passage section is between 7.0 and 9.0 mm, preferably 7.21. However, McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening and a smaller end opening for one way passage of a target insect. McGavin teaches that size of the limiting passage section can be optimized (para 0031) depending on the target insect, “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as hymenoptera).  
Concerning method claim 50 in view of the structure disclosed by Olive and McGavin, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed. As best understood by the examiner, the size of the at least one selective passage opening of the capture cage (as previously discussed in independent claim 30) is calibrated for the effective passage of the thorax of a queen of said type of hymenoptera (Fig 3, page 14, lines 14-21).
Regarding claim 51, Olive in view of McGavin discloses the method according to claim 50 as previously discussed. Olive further discloses wherein at least one bait (bait 21) is inserted into the capture cage (Fig 3), said at least one bait being optionally positioned and protected under a porous portion, such as a meshed portion. 
Regarding claim 52, Olive in view of McGavin discloses the method according to claim 51 as previously discussed. Olive further discloses wherein said at least one bait (bait 21) is selected in the list consisting of honeyed waxes, red fruit syrup (bait 21 may comprise any kind of sugar or combinations of chemicals or pheromones which are effective attractants for most flying insects, page 11), dark beer, cider or sweet white wine saturated in sugars to which a jam and/or honey can be added, or of meaty material, for example from fish, crustaceans or shellfish, or one of the mixtures thereof. 
Regarding claim 53, Olive in view of McGavin discloses the method of claim 50 as previously discussed. Olive further discloses islets constituted of small sponges are inserted as diffusers of olfactory scents (bait 21) in the capture cage (Fig 3). 
Claims 47-48 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Olive et al. (WO 2012/001442) in view of McGavin (US Pub No 2018/0042212 A1), as applied to claim 30 above, and further in view of  J. E. DE HAAS (US Patent No 869,556). 
Regarding claim 47, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30. Olive further discloses positioning a bait in the trap (bait 21). The combination does not explicitly disclose the bottom comprises a porous portion, such as a screen plate. However, J. E. DE HAAS discloses the bottom portion comprises a porous portion such as a screen plate (Figs 1-2). It would have been obvious to one of ordinary skill in the art to modify the invention of Olive in view of McGavin by adding a porous bottom portion such as the one suggested by J.E. DE HAAS. One of ordinary skill in the art would be motivated to make the bottom portion porous as well to increase scent dispersal of the bait. 
Regarding claim 48, Olive in view of McGavin discloses the hymenoptera capture cage of claim 30 as previously discussed.  J.E. DE HAAS discloses the does discloses a porous plate comprises a flat portion of rectangular shape (Figs 1-2). The combination discloses the claimed invention except for the length is comprised between 11 and 20 cm and the width is comprised between 7 and 15 cm. It would have been an obvious matter of design choice to modify the invention such that the length is comprised between 11 and 20 cm and the width is comprised between 7 and 15 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to change the screen based on the size of the target insect (McGavin, para 0031).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carr (US Patent No 3908302), Kea (2796696), Zhang (US Pub No 2012/0294828).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644